DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final, first office action in response to the application filed 14 Feb 2022.
The applicant's claim for benefit of provisional application US 63/149017, filed 2/12/21 has been received and acknowledged.
Claims 1-7 are currently pending and have been examined.


	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
The claimed invention is directed to  a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case,  the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
(1)  In the instant case, the claims are directed towards a method for financial management In the instant case, Claims 1-7 are directed to a process. 
(2a) Prong 1:  Financial management is categorized in/akin to the abstract idea subject matter grouping of: methods of organizing human activity [organizing human activity ( fundamental economic practice and commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)].  As such, the claims include an abstract idea. 
 The specific limitations of the invention are (a) identified to encompass the abstract idea include: 
1. A mobile application implemented process for emotion-oriented financial management using self-reported data and automatedly imported data through a series of dynamic graphical interfaces comprising:
 providing, … to perform a process for emotion oriented financial management using self- reported data and automatedly imported data;
 providing, …., to access and import historical financial transactions from at least one financial institution; 
…., …., select financial transactions in chronological order followed by historical self- reported data, each in a graphical block; 
defining, through a graphic, at least one button allowing for more specific interaction on various topics; 
…, after interaction with a button, additional related dynamic graphical user interfaces grouped as a series to be interacted with in a specific order;  
wherein, …., is further comprised of related interactive graphical blocks … questions to be answered; 
creating, by the questions to be answered, a self-reported data set; 
…, … the historical financial transactions, and the self-reported data set, at least one chart with emotions and historical financial transactions; 
creating, …the historical financial transactions, and the self-reported data set, at least one graphic with historical emotion data and historical financial transactions; 
wherein, at least one conclusion is presented based on the self-reported data set and historical financial transactions for aiding in financial management.  


As stated above, this  abstract idea falls into the (b) subject matter grouping of: methods of organizing human activity. 
Prong 2:  When considered individually and in combination, the instant claims are do not integrate the exception into a practical application because the steps of (providing.. providing… defining…creating… creating… )  do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. displaying,  displaying… displaying…  )     do not improve the functioning of the computer or improve another technology or technical field  nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely recite:  “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea or merely uses generic computing elements to perform well known, routine, and conventional functions or generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05 (d), and (f) ) 

(2b) In the instant case, Claims 1-7  are directed to a process. 
Additionally, the claims (independent and dependent) do not include additional elements that individually or in combination are sufficient to amount to significantly more than the judicial exception of abstract idea (i.e. provide an inventive concept). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: (mobile application, networked mobile device, network connection, processor, memory, graphical user interface) merely uses a computer a as tool to perform an abstract idea or merely uses generic computing elements to perform well known, routine, and conventional functions. (See MPEP 2106.05 (d) and (f)) (Specification [4] graphical forms [11] graphical user interface… [16-18] graphical user interface.. mobile device; Fig 1 screen, blocks, buttons, ) 
The dependent claims have also been examined and do not correct the deficiencies of the independent claims.
  It is noted that claim (2-7) introduces the additional elements of (where the… clauses which further define the questions, the conclusion) These elements are not a practical application of the judicial exception because the limitations merely recite:  “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses generic computing elements to perform well known, routine, and conventional functions or generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05 (d) and (f)) Further these limitations taken alone or in combination with the abstract do not amount to significantly more than the abstract idea alone because the  element(s) amount(s) to mere use of a computer a as tool to perform an abstract idea or merely uses generic computing elements to perform well known, routine, and conventional functions. (See MPEP 2106.05 (d) and (f)) (Specification [4] graphical forms [11] graphical user interface… [16-18] graphical user interface.. mobile device; Fig 1 screen, blocks, buttons, ) 
Therefore, claims 1-7 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    

	
	
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by non-patent literature, Springwise, “Emoji App Makes Money Managing Easy for Millennials” 16 June 2016 (https://www.springwise.com/emoji-finance-app-millennials/#:~:text=Penny) .
Claim 1
Springwise discloses a mobile application implemented process for emotion-oriented financial management using self-reported data and automatedly imported data through a series of dynamic graphical interfaces comprising:
 providing, through execution of a networked mobile device including a processor, memory coupled to the processor, and a network connection mechanism coupled to the processor, the memory coupled to the processor having processor executable instructions stored therein to perform a process for emotion oriented financial management using self- reported data and automatedly imported data; (See at least Springwise, app screens showing Penny app, ..money management app using es easy to understand graphs and emojis… )
 providing, through the memory coupled to the processor having processor executable instructions stored therein to access the network connection at semi-regular intervals, but at least when the mobile application is in use, to access and import historical financial transactions from at least one financial institution; (See at least Springwise, app screens showing Penny app, December vs. November graphic, ..money management app using es easy to understand graphs and emojis… )
displaying, through at least one dynamic graphical interface, select financial transactions in chronological order followed by historical self- reported data, each in a graphical block; (See at least Springwise, app screens showing Penny app, December vs. November graphic, Starbucks vs. Peets ..money management app using es easy to understand graphs and emojis… )
defining, through a graphic, at least one button allowing for more specific interaction on various topics; (See at least Springwise, app screens showing Penny app, December vs. November graphic, Starbucks vs. Peets .. check it out… .. figures…(winking emoticon) money management app using es easy to understand graphs and emojis… )
displaying, after interaction with a button, additional related dynamic graphical user interfaces grouped as a series to be interacted with in a specific order;  (See at least Springwise, app screens showing Penny app, breakdown by category….money management app using es easy to understand graphs and emojis…chat screens )
wherein, each graphical user interface in the series of related dynamic graphical interfaces, is further comprised of related interactive graphical blocks displaying questions to be answered;  (See at least Springwise, app screens showing Penny app, what else would you like to know.. money management app using es easy to understand graphs and emojis…chats… users …ask and gives suggestions… )
creating, by the questions to be answered, a self-reported data set; (See at least Springwise, app screens showing Penny app, breakdown by category….money management app using es easy to understand graphs and emojis… )
displaying, by the mobile application system, the historical financial transactions, and the self-reported data set, at least one chart with emotions and historical financial transactions; (See at least Springwise, app screens showing Penny app, December vs. November graphic, Starbucks vs. Peets ..money management app using es easy to understand graphs and emojis…updates on recent activity…  )
creating, by the mobile application system, the historical financial transactions, and the self-reported data set, at least one graphic with historical emotion data and historical financial transactions; (See at least Springwise, app screens showing Penny app, December vs. November graphic, Starbucks vs. Peets ..money management app using easy to understand graphs and emojis…the graph says )
wherein, at least one conclusion is presented based on the self-reported data set and historical financial transactions for aiding in financial management. ( See at least Springwise, app screens showing Penny app, The graph says….)



Claim 2 
Springwise discloses the invention as claimed above in Claim 1.

Springwise further discloses: 
 where the questions to be answered are comprised of the subject of emotions.  (See at least Springwise, app screens showing Penny app, December vs. November graphic, Starbucks vs. Peets ..money management app using easy to understand graphs and emojis…pre-populated messages.. users… quickly ask and answer questions… What else would you like to know about? )

The Examiner notes that these limitations are not functionally involved in the steps of the recited method.  Therefore these limitations are deemed to be nonfunctional descriptive material.  The steps of the method would be performed the same regardless of what information was provided to the question.  The differences between the content of the Applicant’s invention and the prior art are merely subjective.  Thus this nonfunctional descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994) also see MPEP 2106. 
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide any information in the prior art of Springwise (i.e. the Penny app) because such information does not functionally relate to the elements of the steps of the claimed method and because the subjective interpretation of information does not patentably distinguish the claimed invention.



Claim 3
Springwise discloses the invention as claimed above in Claim 2.

Springwise further discloses: 
where the questions to be answered are further comprised of the subject of stress.  (See at least Springwise, app screens showing Penny app, December vs. November graphic, Starbucks vs. Peets ..money management app using easy to understand graphs and emojis…pre-populated messages.. users… quickly ask and answer questions… What else would you like to know about? )

The Examiner notes that these limitations are not functionally involved in the steps of the recited method.  Therefore these limitations are deemed to be nonfunctional descriptive material.  The steps of the method would be performed the same regardless of what information was provided to the question.  The differences between the content of the Applicant’s invention and the prior art are merely subjective.  Thus this nonfunctional descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994) also see MPEP 2106. 
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide any information in the prior art of Springwise (i.e. the Penny app) because such information does not functionally relate to the elements of the steps of the claimed method and because the subjective interpretation of information does not patentably distinguish the claimed invention.


Claim 4
Springwise discloses the invention as claimed above in Claim 3.

Springwise further discloses: 
where the conclusion is presented in a dynamic graph tracking time, historical financial data, and the self-reported data set.  (See at least Springwise, app screens showing Penny app, December vs. November graphic, Starbucks vs. Peets ..money management app using es easy to understand graphs and emojis…the graph says )


Claim 5
Springwise discloses the invention as claimed above in Claim 4.

Springwise further discloses: 
wherein, the conclusion based on the self-reported data set and historical financial transactions includes suggested habits to form.  .  (See at least Springwise, app screens showing Penny app, December vs. November graphic, Starbucks vs. Peets ..money management app using es easy to understand graphs and emojis…gives suggestions for ways to save… )


Claim 6
Springwise discloses the invention as claimed above in Claim 5.

Springwise further discloses: 
where the questions to be answered are represented through graphics.    (See at least Springwise, app screens showing Penny app, December vs. November graphic, Starbucks vs. Peets ..figures (emoticon))

Claim 7
Springwise discloses the invention as claimed above in Claim 5.

Springwise further discloses: 
where the questions to be answered are represented through emoticons. (See at least Springwise, app screens showing Penny app, December vs. November graphic, Starbucks vs. Peets ..money management app using es easy to understand graphs and emojis…figures (emoticons) )





Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meet Penny, your personal finance coach, (https://web.archive.org/web/20160830163227/https://www.pennyapp.io/) Personal Finance App, 2016
FAQs, Penny, (https://web.archive.org/web/20170226181430/https://www.pennyapp.io/faq.html)  Personal Finance App , 2017
US 10310723 B2
US 11119626 B1 – mobile app 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA PUTTAIA H whose telephone number is (571)270-1352.  The examiner can normally be reached on Monday- Friday 8:00am - 5:00 pm EST.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas, can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHA PUTTAIA H/Primary Examiner, Art Unit 3691